Case: 16-30488      Document: 00514038026         Page: 1    Date Filed: 06/19/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 16-30488                                  FILED
                                  Summary Calendar                            June 19, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk
JAMES BERNARD TRUMAN,

                                                 Plaintiff-Appellant

v.

JAMES LEBLANC; NATHAN CAIN; ROBBIE BERUBE; LIEUTENANT
COLONEL VILLAMARETTE; TIMOTHY F. AVERILL; WAYNE MILLUS;
DOUG WELBORN; NICOLE ROBINSON; DEBRA A. RUTLEDGE; JANICE
G. CLARK,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:15-CV-2055


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       James Bernard Truman, Louisiana prisoner # 291926, appeals the
dismissal with prejudice of his 42 U.S.C. § 1983 claims relating to the Avoyelles
Parish Correctional Center for failure to state a claim pursuant to 28 U.S.C.
§ 1915A and the dismissal without prejudice of his claims relating to the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30488    Document: 00514038026     Page: 2   Date Filed: 06/19/2017


                                 No. 16-30488

Louisiana State Penitentiary at Angola and the 19th Judicial District Court
based on improper venue. Truman’s claims regarding retaliation, denial of due
process during his prison disciplinary proceeding, denial of his right of access
to the courts, and the district court’s venue determination were either not
briefed at all or not adequately briefed. Thus, they are deemed abandoned.
See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); Brinkmann v. Dallas
Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Truman has failed to show that his appeal involves “legal points
arguable on their merits (and therefore not frivolous).”      Howard v. King,
707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and citations
omitted). His appeal is therefore dismissed as frivolous. See 5TH CIR. R. 42.2.
The dismissal of this appeal counts as a strike under 28 U.S.C. § 1915(g).
Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).
      APPEAL DISMISSED.




                                       2